DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-12 and 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance:

Relevant art:
	D1: Rolland (US 20160091723)
	D2: Douglas (CN 104216118)
	D3: Smith (US 9632315)

With regard to claim 1, D1 teaches an optical system, in at least figure 1, comprising: a first reflective element (102), configured to receive an incident light emitted from a display (109); and a second reflective element (101) disposed on a reflected light path of the first reflective element, configured to receive the incident light reflected by the first reflective element and reflect the reflected incident light to an viewing position (108), and the first reflective element and/or the second reflective element having a function of concentrating light (107).
D1 fails to expressly disclose, wherein light emitted from a center point of the display is sequentially relayed by a first incident point of the first reflective element and a second incident point of the second reflective element and then reaches the viewing position, the first incident point is at a. position different from that of a center point of the first reflective element, the second incident point is at a. position different from that of a center point of the second reflective element, an optical path of the center point of the display, the first incident point, and the second incident point is an optical axis of the optical system, and the display, the first reflective element and the second reflective element are disposed along the optical axis.
In related endeavors, D2 and D3, fail to remedy the deficiencies of D1 with regard to wherein light emitted from a center point of the display is sequentially relayed by a first incident point of the first reflective element and a second incident point of the second reflective element and then reaches the viewing position, the first incident point is at a. position different from that of a center point of the first reflective element, the second incident point is at a. position different from that of a center point of the second reflective element, an optical path of the center point of the display, the first incident point, and the second incident point is an optical axis of the optical system, and the display, the first reflective element and the second reflective element are disposed along the optical axis.
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 05/19/2022 the above subject matter has been found to be in a state of allowance.
	With regard to dependent claims 2-11 the claims depend from an allowable base claim and are therefore also allowable.

With regard to claim 12, D1 teaches an optical system, in at least figure 1; comprising: a display (109), and an optical component disposed between the display and a viewing position, the optical component comprising: a first reflective element (101) for receiving an incident light emitted from the display; and a second reflective element (102) disposed on a reflected light path of the first reflective element, configured to receive the incident light reflected by the first reflective element and reflect the reflected incident light to an viewing position (108), and the first reflective element and/or the second reflective element having a function of concentrating light (107).
D1 fails to expressly disclose, wherein light emitted from a center point of the display is sequentially relayed by a first incident point of the first reflective element and a second incident point of the second reflective element and then reaches the viewing position, the first incident point is at a. position different from that of a center point of the first reflective element, the second incident point is at a. position different from that of a center point of the second reflective element, an optical path of the center point of the display, the first incident point, and the second incident point is an optical axis of the optical system, and the display, the first reflective element and the second reflective element are disposed along the optical axis, wherein an out-light surface of the display is perpendicular to a horizontal line passing through the viewing position.
In related endeavors, D2 and D3, fail to remedy the deficiencies of D1 with regard to wherein light emitted from a center point of the display is sequentially relayed by a first incident point of the first reflective element and a second incident point of the second reflective element and then reaches the viewing position, the first incident point is at a. position different from that of a center point of the first reflective element, the second incident point is at a. position different from that of a center point of the second reflective element, an optical path of the center point of the display, the first incident point, and the second incident point is an optical axis of the optical system, and the display, the first reflective element and the second reflective element are disposed along the optical axis, wherein an out-light surface of the display is perpendicular to a horizontal line passing through the viewing position.
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 05/19/2022 the above subject matter has been found to be in a state of allowance.
	With regard to dependent claims 14-15 the claims depend from an allowable base claim and are therefore also allowable.

With regard to claim 16, D1 teaches an image enlargement device, in at least figure 1; comprising: a left eye module corresponding to a left eye; a right eye module corresponding to a right eye, ([0069]; a binocular embodiment could also be realized), wherein each of the left eye module and the right eye module comprises: a first reflective module (101); a second reflective module (102); the second reflective module is disposed on a reflected light path of the first reflective module, the second reflective module is configured to reflect a light reflected by the first reflective module to a viewing position (108) of the corresponding eye.
D1 fails to expressly disclose, reflective surfaces of the plurality of first reflective elements constitute a reflective surface of the first reflective module; and reflective surfaces of the plurality of second reflective elements constitute a reflective surface of the second reflective module, adjacent edges of the plurality of reflective mirrors are bonded together.
In related endeavors, D2 and D3, fail to remedy the deficiencies of D1 with regard to reflective surfaces of the plurality of first reflective elements constitute a reflective surface of the first reflective module; and reflective surfaces of the plurality of second reflective elements constitute a reflective surface of the second reflective module, adjacent edges of the plurality of reflective mirrors are bonded together.
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 05/19/2022 the above subject matter has been found to be in a state of allowance.
	With regard to dependent claims 17-21, the claims depend from an allowable base claim and are therefore also allowable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872